Title: To George Washington from Frederick Frelinghuysen, 20 January 1781
From: Frelinghuysen, Frederick
To: Washington, George


                        
                            Sir,
                            Jersey Camp January 20. 1781. 11 OClock P.M.
                        
                        I have been for two days past with the Jersey Brigade, paying them part of the Sum due on the Depreciation of
                            their Pay—This evening they have unexpectedly followed the Example of the Pensylvanians, & marched from their Huts
                            towards Chatham—By a Resolution of the Legislature, since the Revolt of the Pensylvanians, I was appointed in conjunction
                            with Messrs Caldwell & Wilhelm to examine into the
                            Enlistments of the Jersey Troops, if found necessary, & to discharge such as appeared to have served the time for
                            which they engaged—This Resolution would have been published to the Troops, but from their apparent Satisfaction with the
                            exertion’s of the State, to do them justice, & from their making no mention of their Enlistments whilst receiving
                            their money, as soldiers during the War, it was thought unnecessary, & by no means expedient—By tomorrow Morning I
                            expect they will become more cool, when I shall acquaint them with the Resolution of the Legislature, & I have
                            some hopes of being able, With the Assistance of their Officers, to induce them to return to their duty.
                        They left the Camp with great Decency, & discovered a great Affection for their
                            Officers—Colonel Shrieve exerted himself to the utmost of his abilities to quell them, but they were so much heated with
                            the Liquor procured With the Money now paid to them, that his endeavours did not meet with the desired Success—I hope
                            before Tomorrow evening we shall be able to furnish your Excellency with more agreable Accounts. I am Sir your
                            Excellency’s most obedt & most humble Servt
                        
                            Fred. Frelinghuysen
                        
                    